Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because of the inclusion of legal phraseology such as “comprises”.  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities: In paragraph 0001 on page 1 of the specification (Cross Reference to Related Applications), the phrase “United States Provisional Patent Application No. 62/458,886, filed on February 14, 2017” should be changed to -- United States Provisional Patent Application No. 62/486,340, filed on April 17, 2017—so as to correct the application number and the filing date of this provisional application upon which priority is claimed.  
Appropriate correction is required.
Claims 3-4, 11 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 is indefinite since it is not clear where the target molecule level indicating strip is located in relation to the porous pad and the membrane which covers the porous pad in the apparatus. Is the membrane located between the porous pad and the target molecule level indicating strip so as to separate these components from one another? 
In claim 4, the phrase “wherein the agent is urease” should be changed to –wherein the at least one agent is urease—so as to use the same terminology as recited in claim 1. 
In claim 11, the phrase “the target molecule level indicating strip” lacks antecedent basis since claim 11 does not depend from claim 3 which positively recites a target molecule level indicating strip. Claim 11 is also indefinite since it is not clear what is meant by the phrase “comprises three different levels indicated by three different colors”. Does this mean that the target molecule level indicating strip can turn three different colors with each color representing one of three different levels of the target molecule? It is not clear how the target molecule level indicating strip can comprise “three different levels indicated by three different colors” when it is understood from the specification that the target molecule level indicating strip turns to a single color depending upon a concentration level of the target molecule, not that the target molecule level indicating strip initially comprises three different colors representing three different levels of the target molecule. See these same problems in claim 15. 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-5 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rothe et al (US 4,223,089, submitted in the IDS filed on February 15, 2021).
Rothe et al teach of an apparatus for measuring a concentration of a target molecule in a biological sample, wherein the target molecule comprises ammonia or of a substrate such as urea which reacts to form ammonia (claim 1). The apparatus comprises a reaction layer 3, which is a porous pad such as paper impregnated with a solution comprising ammonia-forming reagents, an alkaline buffer and adjuvants such as wetting agents or stabilizers. The ammonia-forming reagents in the solution comprise urease (claim 4) which reacts with urea in a biological sample such as serum (claim 8) to form ammonia. The porous pad of the reaction layer 3 contains pores therein, and the pores form an unfilled capillary matrix (claim 1) that allow a biological sample to absorb into the pores by capillary action in an amount that is sufficient for measuring a concentration of a target molecule (i.e. urea ) in the biological sample (claims 1 and 5). The porous pad of the reaction layer 3 is disposed in a housing formed by a handle 5 on the bottom and a mesh covering 4 on the top (claim 2). A membrane 2 covers the porous pad of the reaction layer 3 on one side and serves to separate the porous pad of the reaction layer 3 from a target molecule level indicating strip 1 (see Figure 1 of Rothe et al, claims 2-3). The membrane 2 is hydrophobic and gas permeable (claim 2, see lines 29-33 in column 5 of Rothe et al). The target molecule indicating strip 1 comprises an absorbent carrier such as paper that contains a reagent mixture which reacts with a target molecule (i.e. ammonia) to produce a color. The photometric properties of the reagent mixture in the target molecule indicating strip 1 are changed gradually by the action of gaseous ammonia. The gaseous ammonia is produced in the reaction layer 3 when urea in a serum sample reacts with urease in the reaction layer 3, and the gaseous ammonia then permeates through the membrane 2 to reach the target indicating strip 1. The amount of color change in the target molecule indicating layer 1 depends on an amount of ammonia produced in the reaction layer 3, and correlates to an amount of urea in the serum sample applied to the reaction layer 3 of the apparatus. The coloration of the indicator layer 1 can be measured quantitatively with a remission photometer or semi-quantitatively by visual comparison with standard colors. Rothe et al teach that urea in a serum or blood sample can be detected with the apparatus (see examples 1-3 in Rothe et al, claim 8). Rothe et al also teach that the apparatus can be used to detect creatinine in serum or blood by impregnating the porous pad of the reaction layer 3 with creatinine deiminase, and impregnating the target molecule indicating layer 1 with reagents that react with the products produced from the enzymatic reaction in the reagent layer 3 to produce a color dependent on an amount of the creatinine in the serum or blood sample. See Figure 1, lines 23-52 in column 3, lines 9-68 in column 4, Examples 1-4, and the claims in Rothe et al. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rothe et al (US 4,223,089, submitted in the IDS filed on February 15, 2021) in view of Akai et al (article from Clinical Chemistry, vol. 29, no. 10, 1983, pages 1825-1827, submitted in the IDS filed on February 15, 2021). For a teaching of Rothe et al, see previous paragraphs in this Office action. Rothe et al fail to teach that the apparatus for determining a target molecule comprising ammonia produced from urea in a biological sample (claim 9) can be used to detect ammonia in a saliva sample. 
Akai et al teach of a dry reagent test strip for determining a concentration of urea nitrogen in a saliva sample. The test strip comprises a reagent layer comprising chromatographic paper impregnated with urease, and an indicator layer of cellulose acetate film soaked in bromocresol green. In a method of using the dry test strip, a saliva sample is applied to the reagent layer where urea in the saliva sample reacts with the urease in the reagent layer to produce ammonia, and then the ammonia reacts with the bromocresol green in the indicator layer to produce a color dependent on the concentration of ammonia. Akai et al teach that the concentration of urea nitrogen in saliva samples determined with the device reflect its concentration in serum so that one may substitute saliva for serum as the sample and provide a less invasive method and device for determining urea nitrogen in a sample. See pages 1825-1826 of Akai et al. 
Based upon the combination of Rothe et al and Akai et al, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the apparatus taught by Rothe et al to detect ammonia produced from a reaction of urea with urease in a saliva sample rather than a serum or blood sample since Akai et al teach that a similar type of apparatus to that taught by Rothe et al comprising a reagent layer impregnated with urease and an indicator layer impregnated with reagents that change color upon reaction with ammonia can be used to detect urea in saliva samples, and that the concentration of urea nitrogen in saliva samples determined with the apparatus reflect its concentration in serum so that one may substitute saliva for serum as the sample and provide a less invasive method and device for determining urea nitrogen in a sample. With regards to claim 11, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the target molecule indicating strip 1 in the apparatus taught by Rothe et al indicate three different levels of ammonia produced from urea in a biological sample which are indicated by three different colors since Rothe et al teach that the coloration of the indicator layer 1 can be measured quantitatively with a remission photometer or semi-quantitatively by visual comparison with standard colors, and also teach of obtaining different visual colors depending on different concentrations of urea-ammonia detected with the indicator layer 1 (see the table in Example 3 in Rothe et al which lists different colors produced in the indicator layer 1 depending on different concentrations of urea in the blood sample analyzed). 
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rothe et al (US 4,223,089, submitted in the IDS filed on February 15, 2021) in view of Pronovost et al (US 5,804,452). For a teaching of Rothe et al, see previous paragraphs in this Office action. Rothe et al fail to teach that the apparatus comprises a second porous pad impregnated with a second solution containing a second reagent that reacts with creatinine to generate hydrogen peroxide. 
Pronovost et al teach of an apparatus for determining creatinine in a biological sample. The apparatus comprises an assay strip 10 having a porous reagent pad 14 thereon. The reagent pad 14 is impregnated with creatininase and creatinase enzymes that react with creatinine in a biological sample to form sarcosine. The formed sarcosine then flows to a detection strip 16 where it reacts with sarcosine oxidase to form hydrogen peroxide, and the hydrogen peroxide catalyzes a colorimetric reaction to produce a color. See Figure 1 and lines 32-49 in column 9 of Pronovost et al. 
Based upon a combination of Rothe et al and Pronovost et al, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the apparatus taught by Rothe et al a second porous pad impregnated with a second solution containing a second reagent that reacts with creatinine to generate hydrogen peroxide since Rothe et al teach that the apparatus can be used to detect creatinine in serum or blood by impregnating the porous pad of the reaction layer 3 with an enzyme that reacts with creatinine, and impregnating the target molecule indicating layer 1 with reagents that react with the products produced from the enzymatic reaction in the reagent layer 3 to produce a color dependent on an amount of the creatinine in the serum or blood sample, and Pronovost et al teach that one such way in which to detect creatinine in a biological sample using a similar type of dry reagent test strip to that taught by Rothe et al is to react creatinine in a sample with multiple reagents impregnated in the test strip to produce hydrogen peroxide. 
Claims 13-15 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rothe et al (US 4,223,089, submitted in the IDS filed on February 15, 2021) in view of Akai et al (article from Clinical Chemistry, vol. 29, no. 10, 1983, pages 1825-1827, submitted in the IDS filed on February 15, 2021) and Fitzpatrick (WO 99/06827, submitted in the IDS filed on February 15, 2021). For a teaching of Rothe et al and Akai et al, see previous paragraphs in this Office action. Rothe et al fail to teach that the apparatus for determining a target molecule comprising ammonia produced from urea in a biological sample can be used to detect ammonia in a saliva sample, and that the apparatus further comprises a saliva collecting device. 
Fitzpatrick teaches of an integrated saliva collection and assay device for detecting different analytes in a saliva sample. The device comprises a funnel portion 16 for collecting a saliva sample, and a stem portion 14 that contains an assay strip 26 having multiple test areas 36, 38 and 40 containing reagents which react with different analytes in a saliva sample. The device taught by Fitzpatrick allows a saliva sample to be both collected and tested using the same apparatus. See Figure 1A, the abstract and pages 4-5 of Fitzpatrick. 
Based upon the combination of Rothe et al, Akai et al and Fitzpatrick, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the apparatus taught by Rothe et al to detect ammonia produced from a reaction of urea with urease in a saliva sample rather than a serum or blood sample and to include a saliva collecting device in the apparatus since Akai et al teach that the concentration of urea nitrogen in saliva samples determined with an apparatus similar to that taught by Rothe et al reflects its concentration in serum so that one may substitute saliva for serum as the sample and provide a less invasive method and device for determining urea nitrogen in a sample, and Fitzpatrick teaches that when testing a saliva sample for different analytes therein, it is advantageous to include a saliva collecting device as part of the apparatus for determining the analytes so that the method can be performed efficiently without any manual transfer of the saliva sample from the collecting device to the testing device.
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rothe et al (US 4,223,089, submitted in the IDS filed on February 15, 2021) in view of Akai et al (article from Clinical Chemistry, vol. 29, no. 10, 1983, pages 1825-1827, submitted in the IDS filed on February 15, 2021) and Fitzpatrick (WO 99/06827, submitted in the IDS filed on February 15, 2021) as applied to claims 13-15 and 18-19 above, and further in view of Smith et al (WO 2011/104567, submitted in the IDS filed on February 15, 2021. For a teaching of Rothe et al and Akai et al, see previous paragraphs in this Office action. Rothe et al fail to teach that the ammonia level indicating strip 1 in the apparatus comprises a liquid crystal display (LCD) readout panel that is configured to display a numeric ammonia concentration.
Smith et al (WO 2011/104567) teach of an apparatus for measuring concentrations of ammonia in a biological sample (exhaled air), wherein the apparatus comprises a touch sensitive liquid crystal display (LCD) that displays a concentration of ammonia in the original breath sample tested. See the abstract and pages 19-20 in Smith et al. 
Based upon a combination of Rothe et al, Akai et al, Fitzpatrick and Smith et al, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a liquid crystal display (LCD) readout panel as part of the ammonia level indicating strip 1 in the apparatus taught by Rothe et al that is configured to display a numeric ammonia concentration since Smith et al teach that it is advantageous to display a measured ammonia concentration in a biological sample on a LCD display because this type of display combines both input and display functions that can be read clearly by a user. 
Claims 6-7, 17 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims since the closest prior art to Rothe et al (US 4,223,089) fails to teach or fairly suggest that the solution applied to the porous reagent pad of the reaction layer 3 also comprises one of glycerol, sucrose, polysorbate, ethylene glycol, propylene glycol or a combination thereof in addition to urease, and that the solution has a viscosity higher than the biological sample to create viscous fingering instabilities. In addition, Rothe et al fail to teach or fairly suggest that the apparatus further comprises a biological sample collection device (i.e. saliva collection device) comprising a funnel to receive a biological sample, a container in fluid communication with the funnel to store the biological sample, and a tray in fluid communication with the container and in fluid communication with the porous pad of the reaction layer 3 so that the porous pad is able to absorb the biological sample. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Please make note of: Hendershot et al who teach of a test composition and device for detecting urea in aqueous fluids; Figueras et al who teach of a method and a test element for detecting urea in an aqueous sample; Mink et al who teach of a collection device for oral fluids; Arai et al who teach of a multi-layer analytical element for the analysis of ammonia or ammonia-producing substances; Fritz who teaches of a nitrogen test kit: and Kraffczyk et al who teach of an indicator for the determination of urea. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAUREEN M WALLENHORST whose telephone number is (571)272-1266. The examiner can normally be reached on Monday-Thursday from 6:30 AM to 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander, can be reached at telephone number 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/MAUREEN WALLENHORST/Primary Examiner, Art Unit 1797                                                                                                                                                                                                        August 17, 2021